Citation Nr: 9922320	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-01 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for peripheral nerve 
disorder, claimed as numbness of the upper and lower 
extremities.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to May 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied entitlement to service connection for 
numbness of the upper and lower extremities.  At a personal 
hearing on appeal the veteran withdrew an appeal on the issue 
of whether there was new and material evidence to reopen a 
claim of service connection for a nervous disorder.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1998).  

After certification of the appeal in this case and transfer 
of records from the RO to the Board, additional evidence was 
received by the Board in July 1999.  The file does not 
evidence review of these materials by the RO as to the issue 
on appeal.  The regulations governing due process for 
claimants require remand to the RO for consideration of this 
evidence.  38 C.F.R. § 20.1304(c) (1998).  Specifically, 
38 C.F.R. § 20.1304(c) provides that "[a]ny pertinent 
evidence . . . accepted by the Board under the provisions of 
this section, . . . must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative . . . ."  
A review of the record shows that the veteran has not waived 
the original jurisdiction of the RO and that the evidence is 
at least arguably pertinent to the claim.  

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should review the additional 
evidence submitted to the Board in July 
1999 and readjudicate the veteran's claim 
for numbness of the upper and lower 
extremities.  If the claim remains 
denied, the veteran should be provided a 
supplemental statement of the case which 
includes a summary of the evidence and 
applicable laws and regulations and 
thereafter afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


